El Jujez Asociado Señor Hutchison
emitió la opinión del tribunal.
El primer señahrmiento es que la corte de distrito come-tió error al tomar conocimiento judicial de una alegación contenida en la demanda del pleito radicado por Durlach Brothers, Tnc., contra los aquí demandantes, así como del lestimonio de un testigo en dicho caso.
En Aponte & Sobrino v. Sucn. Pérez, 48 D.P.R. 449, 451, este tribunal dijo:
“... El principio que prevalece generalmente es que la decisión de una causa debe depender de la evidencia producida. Si la corte *501tomase conocimiento judicial de ciertos hechos que pudieran ser objeto de prueba, entonces la parte contraria no tendría medios de rebatir esa evidencia, que sería definitiva para ella, cuando la verdad es que de ser producida estaría en condiciones de controvertirla y quizá, de rebatirla victoriosamente. Murphy v. Citizens’ Bank, 12 Ann. Cas. 537.”
Los hechos del presente caso no lo hacen caer dentro de ninguna de las bien reconocidas excepciones a la regla general.
El segundo señalamiento es que la corte de distrito cometió error al decidir que la demandada Antonia Alonso había aceptado tácitamente la herencia antes de otorgar la escritura de repudiación. Nos sentimos obligados a convenir con los apelantes en que la prueba fué insuficiente para sostener esta conclusión.
El tercer señalamiento es que la corte de distrito erró al concluir que los pagarés no fueron actos de comercio y al resolver que no procedía la defensa especial de prescripción. Un examen de la prueba a la luz de las conclusiones a que se llegó en Bárcelo & Co., S. en C., v. Olmo, 48 D.P.R. 247, y en Banco de Puerto Rico v. Rodríguez, 53 D.P.R. 174, no demuestra que se cometiera error alguno.
No hallamos abuso de discreción en la concesión de $200 por concepto de honorarios de abogado en lo que a la deman-dada Carmen Sáez se refiere.

Debe revocarse la sentencia de la corte de distrito en cttanto a los demandados Antoma Alonso y Esteban Días se refiere y confirmarse en todos los demás respectos.

El Juez Asociado Sr. De Jesús no intervino.